DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 24 February 2021. Claims 1-3, 5-10, 21 and 23-31 are pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1-3, 5, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor et al. (US 6,702,118).
Regarding claim 1, O’Connor teaches a wrapped system for shipping planar substrates (figure 9) comprising: a plurality of planar substrates stacked to form a pack (figure 9, reference 45-50 and column 1, lines 38-42: an example give is fibrous materials such as fabric and non-woven strips which are substrates and when stacked are planar substrates), said pack including edges (figure 9: any corner of the pack has edges, such as near reference numeral 54, 45-49 and 12); and plastic wrap positioned around the pack (figure 9, reference 54 and column 16, lines 50-53: the wrap is a bag made from polyethylene which is a plastic), wherein the plastic wrap is sealed around the pack (figure 8, reference 89), wherein the plastic wrap is loosely sealed around the pack (figure 6-9 and column 15, lines 33-36) at a location spaced a predetermined distance from the edges of the pack (figure 8, reference 89: the plastic wrap 54 is sealed at a location 89 spaced a predetermined distance from the edges of the pack, as shown in the annotated figure below) and with little overlap of the plastic wrap (figure 8 and 9: the only overlap occurs at the areas where the bag is sealed closed, near 55A) to minimize pressure points 

    PNG
    media_image1.png
    487
    794
    media_image1.png
    Greyscale

Regarding claim 2, O’Connor teaches all of the claim limitations of claim 1, as shown above. Furthermore, O’Connor teaches the plastic wrap is sealed such that moisture is prevented from reaching the pack (column 16, lines 1-8: since the plastic wrap is heat sealed and the air is vacuumed out, the plastic wrap would inherently prevent moisture from entering).
Regarding claim 3, O’Connor teaches all of the claim limitations of claim 1, as shown above. Furthermore, O’Connor teaches the plastic wrap is sealed by thermal sealing (figure 8, reference 89).
Regarding claim 5, O’Connor teaches all of the claim limitations of claim 1, as shown above. Furthermore, O’Connor teaches removal of the air creates a vacuum in the wrapped system (column 16, lines 1-8).

Regarding claim 8, O’Connor teaches all of the claim limitations of claim 1, as shown above. Furthermore, O’Connor teaches the plastic wrap comprises a single sheet (figures 8 and 9: once the plastic bag is heat sealed, the plastic wrap would comprise a single sheet).
Regarding claim 9, O’Connor teaches all of the claim limitations of claim 1, as shown above. Furthermore, O’Connor teaches the wrapped system is free of openings in the plastic wrap such that gas and/or liquid cannot penetrate the plastic wrap (figure 6 and 7 and column 16, lines 1-11: Since an opening is created for vacuum sealing the package and then the openings are subsequently closed to maintain the vacuum within the container, the wrapped system would be free of openings in the plastic wrap such that gas and/or liquid cannot penetrate the plastic wrap, as claimed).

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 6,702,118), as applied to claim 1 above, and further in view of Morris et al. (US 20020005029).
Regarding claim 7, O’Connor teaches all of the claim limitations of claim 1, as shown above.
O’Connor does not explicitly teach the plastic wrap is corrugated. However, Morris does teach the plastic wrap is corrugated (claim 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrapped system of O’Connor to include the plastic wrap being corrugated, as disclosed by Morris, because including the corrugated plastic wrap further strengthens the wrapping of the stacks. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 6,702,118), as applied to claim 1 above, and further in view of Dybro et al. (US 20040149619).

O’Connor does not explicitly teach the planar substrates comprise glass. However, Dybro does teach the planar substrates comprise glass (paragraph 13).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrapped system of O’Connor to include the planar substrates comprise glass, as disclosed by Dybro, because including the planar substrates comprise glass would simply be replacing one type of fibrous material over another. O’Connor discloses packs of many different types of material but particularly material of a fibrous nature such as fabric, non-woven strips and the like (column 1, lines 38-42) while Dybro teaches transporting fibrous material made of a high-density material, such as a pressed fibre material, for example glass or rock wool (paragraph 13). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 21 and 23-32 are allowed.

Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant argues “Independent claim 1 specifically states that the plastic wrap is loosely sealed around the pack. However, O’Connor teaches compression of the package structure to compress the stacks down to a required compression level and as the compression action is effect, the lower end of the bag (54) is wrapped around the envelope (73) and around a lower part of the stacks and pulled down until the bottom edge (55A) reaches the sheet (63). See col. 15, lines 42-62. O’Connor further states a col. 16, lines 46-50 that the package material defined by the bag pulls the envelope tight against the end of the package structure and against the fold lines (11). As such, O’Connor specifically teaches against packaging that reduces concentrated pressure at the edges of the pack. For these reasons, it is submitted that O’Connor fails to anticipate the features of independent claim 1”. Examiner respectfully disagrees. As seen in figure 6 and column 15, lines 33-36, the plastic wrap is loose prior to vacuuming and removing air from the wrapped system. Thus the claim limitation is met. 
Regarding the dependent claims, since the prior art discloses the claim limitations of claim 1, the dependent claims remain rejected, in view of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./Examiner, Art Unit 3735